 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       ANTHONY D DAVIS,
 7                                                        No. 3:18-CV-05855-RJB-DWC
 8                                  Plaintiff,
              v.                                          ORDER ADOPTING REPORT AND
 9                                                        RECOMMENDATION
       STATE OF WASHINGTON, JAY INSLEE,
10                         Defendants.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, objections to the Report and Recommendation, if any, and the remaining record,

14   does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation (Dkt. 7).
16
            (2)    Plaintiff’s Motion to Withdraw (Dkt. 6) is granted, and Plaintiff’s action is
17                 dismissed without prejudice.

18          (3)    The Clerk is directed to send copies of this Order to Plaintiff and to the Hon.
                   David W. Christel.
19

20
            DATED this 10th day of December, 2018.
21

22

23
                                          A
                                          ROBERT J. BRYAN
24                                        United States District Judge
25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
